FILED
                            NOT FOR PUBLICATION
                                                                                SEP 24 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SELENA MARISOL RAMOS                             No.   19-71559
MARTINEZ,
                                                 Agency No. A215-638-711
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted August 12, 2020
                            San Francisco, California

Before:      TASHIMA and CHRISTEN, Circuit Judges, and BATAILLON,**
             District Judge.

      Selena Marisol Ramos Martinez, a native and citizen of Guatemala, petitions

for review of a decision of the Board of Immigration Appeals (Board), dismissing

her appeal of the decision of the Immigration Judge (IJ). The IJ denied her

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Joseph F. Bataillon, United States District Judge for
the District of Nebraska, sitting by designation.
applications for asylum, withholding of removal, and protection under the United

Nations Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C.

§ 1252(a), and we deny the petition. “We review the denial of asylum,

withholding of removal and CAT claims for substantial evidence. . . . Under this

standard, we must uphold the agency determination unless the evidence compels a

contrary conclusion.” Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir.

2019) (citations omitted)..

      1.     Ramos Martinez does not challenge the Board’s finding that she could

avoid her father and the threatening community members by relocating to live with

her grandmother. “[T]he IJ may deny eligibility for asylum to an applicant who

has otherwise demonstrated a well-founded fear of persecution where the evidence

establishes that internal relocation is a reasonable option under all of the

circumstances.” Melkonian v. Ashcroft, 320 F.3d 1061, 1069 (9th Cir. 2003); see

also 8 C.F.R. § 208.13(b)(2)(ii) (“An applicant does not have a well-founded fear

of persecution if the applicant could avoid persecution by relocating to another part

of the applicant’s country of nationality . . . , if under all the circumstances it would

be reasonable to expect the applicant to do so.”). By not challenging it in her

petition for review or brief to this court, Ramos Martinez has waived her challenge

to the finding that she could safely relocate to another part of the country, which is


                                            2
dispositive of her asylum and withholding of removal claims. See Corro-Barragan

v. Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (applicant waived issue not

raised in opening brief); see also Duran-Rodriguez, 918 F.3d at 1029 (if an

applicant does not establish eligibility for asylum, “it necessarily follows that [s]he

has not established eligibility for withholding”).

      2.     Ramos Martinez also has failed to challenge the Board’s findings that

she would not suffer torture with the consent or acquiescence of Guatemalan

government officials, that she could relocate within Guatemala, and that the

Guatemalan police’s actions in response to her mother’s May 2018 complaint

about the father indicated that government officials would not acquiesce in her

torture. These findings are dispositive of her CAT claim. See Parada v. Sessions,

902 F.3d 901, 914 (9th Cir. 2018) (public official must consent to or acquiesce in

the torture); 8 C.F.R. § 1208.16(c)(3)(ii) (“Evidence that the applicant could

relocate to a part of the country of removal where he or she is not likely to be

tortured” is “relevant to the possibility of future torture”).

      3.     Ramos Martinez does challenge the BIA’s conclusion that she is not a

member of a protected group. She argues that women may constitute a particular

social group based on their gender and that female victims of gender-based

violence are a particular social group. She also argues that women in Guatemala


                                            3
are a disfavored group and that, as a member of a disfavored group, she is likely to

be persecuted and tortured if returned to Guatemala.

      We do not address Ramos-Martinez’s protected group challenge because of

the dispositive nature of the foregoing Paragraphs 1 and 2.

      The petition for review is DENIED. The pending motion for a stay [Dkt. 1]

is also denied. The temporary stay of removal issued pursuant to General Order

6.4(c) will automatically terminate upon issuance of the mandate.




                                          4